Exhibit 10.1
TECHNOLOGY LICENSE AND ESCROW AGREEMENT
This Technology License and Escrow Agreement (“License”) effective June 15, 2010
is made by and between ThermoGenesis Corp., a Delaware corporation
(“ThermoGenesis”), and Cbr Systems, Inc., a California corporation (“CBR”).
BACKGROUND
A. ThermoGenesis and CBR entered into a Product Development and Supply
Assurances Agreement dated August 14, 2006 (the “Product Agreement”), under
which ThermoGenesis agreed to develop and manufacture a new AXP disposable and
to assure the supply and availability of the AXP System and Processing Sets (the
“Products”), as defined in the Product Agreement. The Products are sold to CBR
pursuant to a Sale and Purchase Agreement dated August 18, 2006 (“Supply
Agreement”) by and between CBR and GE Healthcare Bio-Sciences AB (“GEHC”). GEHC
holds the exclusive right to sell and distribute the AXP System in the United
States.
B. ThermoGenesis and CBR intend by this License to license and make available to
CBR (through an escrow arrangement) certain technical information for the
limited purpose of allowing CBR, only upon a Default (as defined below), to have
the Products manufactured.
NOW, THEREFORE, the parties agree as follows:
1. Escrow Deposit.
     (a) Initial Deposit. ThermoGenesis agrees during the term of the Product
Agreement to deposit a complete description of all information and know-how that
is required or useful for the manufacture of the Products, including but not
limited to technical information, vendor lists, costing documents, engineering
drawings, manufacturing and assembly SOPS, and related information, including
that contained in the currently approved and released ThermoGenesis Device
Master Record (“DMR”, as defined in 21 CFR 820.181), with a technology escrow
service mutually acceptable to ThermoGenesis and CBR (“Escrow Company”).
ThermoGenesis and CBR have initially selected Iron Mountain Intellectual
Property Management, Inc. to serve as the Escrow Company pursuant to the terms
of the Three Party Master Beneficiary Escrow Service Agreement by and among
ThermoGenesis, CBR and Iron Mountain (“Escrow Agreement”), in the form attached
as Exhibit A. ThermoGenesis will determine the exact materials that need to be
deposited into escrow (“Deposit Materials”). The Deposit Materials shall be
ready for deposit to escrow within fourteen (14) days from the date of this
Agreement.
     (b) Supplemental Deposits. ThermoGenesis agrees to supplement the Deposit
Materials at least once in each six (6) month period from the effective date to
incorporate any additions to or modifications of the technical information and
know-how necessary to manufacture the Products. At the time of deposit of such a
supplement, ThermoGenesis shall provide to CBR an updated officer’s certificate
as provided in paragraph 1(a) above. The supplement and all previous deposits
shall be available for verification by CBR as provided in paragraph 1(a) above.
2. Assistance. In the event of a Default (as defined below) by ThermoGenesis,
ThermoGenesis agrees to timely provide to CBR the technical assistance and
assistance with its vendors, suppliers, contractors and subcontractors that is
required or useful to enable CBR to manufacture the Products.
3. Escrow Agreement. ThermoGenesis and CBR agree to enter into the Escrow
Agreement with Escrow Company to serve as the escrow holder of the Deposit
Materials, to provide certain verification services and to release the Deposit
Materials to CBR in the event that ThermoGenesis fails to meet

 



--------------------------------------------------------------------------------



 



anyone of the following covenants (a “Default”).
     (a) Cash flow positive for the month ended December 31, 2010, calculated as
the average of cash flows from the preceding three months, and all subsequent
month-end three-month rolling averages, as confirmed by ThermoGenesis management
within 20 days following any month end, unless ThermoGenesis is in compliance
with provisions (b) and (c) below, in which case there shall not be a Default;
provided, however, that at any month-end where the three-month rolling average
of negative cash flow is otherwise allowed under this section, such cash flow
amount multiplied by negative nine must not exceed the cash balance and
short-term investments net of debt or borrowed funds; or
     (b) Cash balance and short-term investments net of debt or borrowed funds
of not less than Six Million Dollars ($6,000,000) at any month end, as confirmed
by ThermoGenesis management within 20 days following any month end; or
     (c) Quick ratio of not less than 2:1 at any month end, as confirmed by
ThermoGenesis Management within 20 days following any month end.
4. Appointment of Neutral to Determine Default. In the event that CBR believes
that ThermoGenesis is in Default, CBR shall provide written notice to
ThermoGenesis of such default. If the Default cannot be cured or if the cure is
unsatisfactory to CBR, CBR may immediately thereafter request release of the
escrow materials. Either party may thereafter request binding arbitration with
Judicial Arbitration and Mediation Services, Inc. (“JAMS”) on the single issue
of whether CBR is entitled to a release of the Deposit Materials to CBR. The
decision of JAMS shall be rendered within thirty (30) days after the request for
arbitration. The provisions of Section 6.8 of the Product Agreement shall apply
and are incorporated herein by this reference, except to the extent that they
conflict with the provisions of this paragraph 4. If the arbitrator decides that
CBR is entitled to a release of the Deposit Materials to CBR, the Deposit
Materials shall be released to CBR immediately.
5. Grant of Non-Exclusive License. ThermoGenesis hereby grants to CBR a
royalty-free, non-exclusive perpetual license to all intellectual property
rights, technical information, and know-how required to have the Products
manufactured for the sole and limited purpose of manufacturing and supplying the
products for use by CBR. This license includes all and any additions to or
modifications of the technical information and know-how necessary to manufacture
the Products through the date of any release from Escrow. This license shall be
non-transferable (other than in a change of control of CBR or ThermoGenesis),
provided that CBR may grant a sublicense to a party to manufacture the Products,
which sublicense shall be non-transferable, non-sublicensable, and shall be
subject to a confidentiality and non-disclosure agreement in the form attached
as Exhibit B.
6. Covenant Not to Exercise License Rights; Limitations. CBR shall not have the
right to exercise its license rights under paragraph 5 of this License, to use
the intellectual property rights, technical information, and know-how required
to have the Products manufactured for the sole and limited purpose of
manufacturing and supplying the products for use by CBR, unless the Deposit
Materials are released to CBR as provided in paragraph 4 above.
7. Covenant Not to Interfere with Contractual Relations. ThermoGenesis covenants
that it has no arrangements, and shall create no arrangements, that would
interfere with, hinder or impede the ability of its vendors, suppliers,
contractors or subcontractors to work with and/or provide products to CBR in the
event of the occurrence of a Default.
8. Bankruptcy. In the event ThermoGenesis seeks or is involuntarily placed under
the protection of the bankruptcy laws, Title XI, U.S. Code, and the trustee in
bankruptcy rejects this Agreement, CBR hereby elects, pursuant to
Section 365(n), to retain all rights granted to it under this License.

 



--------------------------------------------------------------------------------



 



9. Notices.

     
     If to ThermoGenesis:
  ThermoGenesis Corp.
2711 Citrus Road
Rancho Cordova, CA 95742
Attn: Chief Executive Officer
 
   
     With a copy to:
  David C. Adams, Esq.
Weintraub Genshlea Chediak
400 Capitol Mall, Suite 1100
Sacramento, CA 95814
 
   
     If to CBR:
  Cbr Systems, Inc.
Attn: General Counsel
1200 Bayhill Drive, Suite #301
San Bruno, CA 94066
 
   
     And:
  Cbr Systems, Inc.
Attn: Chief Executive Officer
6550 S. Bay Colony Drive
Tucson, AZ 85706
 
   
     With a copy to:
  Thomas Chaffin, Esq.
Pillsbury Winthrop Shaw Pittman LLP
2475 Hanover Street
Palo Alto, CA 94304

10. No Amendment. This License does not amend, replace or supersede the Product
Agreement, except that the last sentence of Section 4.3 of the Product Agreement
shall be amended to read, “In the event that GEHC and ThermoGenesis terminate,
cancel or otherwise fail to renew their distribution agreement, ThermoGenesis
shall assume the CBR/GEHC Sale and Purchase Agreement (attached hereto as an
exhibit) and its obligations in its entirety.
11. Miscellaneous. The Miscellaneous provisions in paragraphs 6.1-6.4 and
6.7-6.8 of the Product Agreement shall apply to this License and are
incorporated herein by this reference, except to the extent that paragraph 6.8
(Binding Arbitration before JAMS) is modified by paragraph 3 of this License.
12. No Waiver. A waiver by either party of a breach of any of the terms of this
Agreement by the other party shall not be deemed a waiver of any subsequent
breach of the terms of this Agreement. Furthermore, a party’s delay in enforcing
its rights under this Agreement shall not be deemed a waiver of such rights.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     The parties have caused this instrument to be executed by their duly
authorized representatives, effective as of the day and year first above
written.

            THERMOGENESIS CORP.
    Dated:  06/15/2010   By:   /s/ Mel Engle         Name:   Mel Engle       
Title:   President        CBR SYSTEMS, INC.
    Dated:  06/08/2010   By:   /s/ Joy Burke         Name:   Joy Burke       
Title:   General Counsel     

 